Citation Nr: 0830241	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  04-00 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to benefits under 38 U.S.C. § 1805 as a child of 
a Vietnam veteran born with spina bifida.  


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The appellant is the son of the veteran, who served on active 
duty in Vietnam from March 1968 to March 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in June 2003 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas.  

In a September 2005 decision, the Board denied the 
appellant's claim on appeal.  The appellant appealed the 
Board's decision to the U.S. Court of Appeals for Veterans 
Claims (Court), which, in October 2007, vacated the Board's 
decision.  The Court then remanded this matter to the Board.  

Following additional review of this matter, the Board finds 
that the appeal should again be REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

In its October 2007 decision, the Court found remand 
appropriate in this matter to revisit again the issue of 
whether the appellant has a form or manifestation of spina 
bifida.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the appellant 
with notification in accordance with 
the Veterans Claims Assistance Act of 
2000 (VCAA).  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

2.  The RO should ensure that all 
private and VA medical evidence 
pertaining to the appellant's claimed 
spina bifida disorder is included 
within the claims file.  

3.  The RO should then schedule the 
appellant for a VA examination with an 
appropriate specialist in order to 
determine whether the appellant has a 
form or manifestation of spina bifida.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The appellant's complaints 
should be recorded in full.  
 
4.  The examiner should then comment on 
whether the appellant currently has a 
form or manifestation of spina bifida.  
The examiner should particularly 
comment on whether the appellant's 
diagnosed occipital encephalocele 
comprises a form of spina bifida.  

5.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the appellant, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the appellant.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




